                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                     Plaintiff,
                                           Civil Action No.
              v.
                                           3:12-cv-803-GCM
JOHN W. FEMENIA, SHAWN C.
HEGEDUS, DANIELLE C. LAURENTI,
CORAM REAL ESTATE HOLDING,
INC., GOLDSTAR P.S. INC., ROGER A.
WILLIAMS, KENNETH M. RABY,
FRANK M. BURGESS, JAMES A.
HAYES, MATTHEW J. MUSANTE,
ANTHONY C. MUSANTE and AARON
M. WENS,

                     Defendants,

and

KRISTINE LACK and CHRISTINE E.
MUSANTE,

                        Relief
Defendants.
       JUDGMENT AS TO DEFENDANTS SHAWN C. HEGEDUS,
     DANIELLE C. LAURENTI, CORAM REAL ESTATE HOLDING,
                  INC. AND GOLDSTAR P.S. INC.

       The Securities and Exchange Commission (“Commission”) having filed

 a complaint and made a Motion for Default Judgment against Defendants Shawn C.

 Hegedus (“Hegedus”), Danielle C. Laurenti (“Laurenti”), Coram Real Estate

 Holding, Inc. (“Coram”), and Goldstar P.S. Inc. (“Goldstar”) (collectively the

 “Hegedus Defendants”); the Clerk having entered default against the Hegedus

 Defendants on May 8, 2019 [Dkt. 384], upon the submissions and filings with

 the Court and for good cause shown:

                                          I.

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

Hegedus Defendants are permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder

[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:


      (a)    to employ any device, scheme, or artifice to defraud;
      (b)    to make any untrue statement of a material fact or to omit to state a

      material fact necessary in order to make the statements made, in the light of

      the circumstances under which they were made, not misleading; or


      (c)    to engage in any act, practice, or course of business which operates or

      would operate as a fraud or deceit upon any person.


      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

binds the following who receive actual notice of this Judgment by personal service

or otherwise: (a) each of the Hegedus Defendants’ officers, agents, servants,

employees, and attorneys; and (b) other persons in active concert or participation

with any of the Hegedus Defendants or with anyone described in (a).


                                         II.


      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Hegedus Defendant are jointly and severally liable for disgorgement of

$2,420,000, representing profits gained as a result of the conduct alleged in the

complaint, together with prejudgment interest thereon in the amount of

$636,976.39. The Court declines to order a civil penalty.


      The Hegedus Defendants shall satisfy the foregoing obligations by paying

the amounts to the Securities and Exchange Commission within 30 days after entry
of this Judgment. The Hegedus Defendants may transmit payment electronically

to the Commission, which will provide detailed ACH transfer/Fedwire instructions

upon request. Payment may also be made directly from a bank account via

Pay.gov through the SEC website at http://www.sec.gov/about/offices/ofm.htm.

The Hegedus Defendants may also pay by certified check, bank cashier’s check, or

United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to


      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169


and shall be accompanied by a letter identifying the case title, civil action number,

and name of this Court; the specific name of the Hegedus Defendant or Hegedus

Defendants as the defendant or the defendants in this action making the payment;

and specifying that payment is made pursuant to this Judgment.


      The Hegedus Defendants or Hegedus Defendant making the payment shall

simultaneously transmit photocopies of evidence of payment and case identifying

information to the Commission’s counsel in this action. By making the payment,

the Hegedus Defendants or the Hegedus Defendant making the payment

relinquishes all legal and equitable right, title, and interest in such funds and no

part of the funds shall be returned. The Commission shall send the funds paid
pursuant to this Judgment to the United States Treasury.


      The Commission may enforce the Court’s Judgment for disgorgement and

prejudgment interest by moving for civil contempt (and/or through other collection

procedures authorized by law) at any time after 30 days following entry of this

Judgment. Defendant shall pay post judgment interest on any delinquent amounts

pursuant to 28 U.S.C. § 1961.


                                         III.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court will retain jurisdiction over this matter and over the Hegedus Defendants, in

order to implement and carry out the terms of all Orders and Decrees that may be

entered, including this Judgment.

                                         IV.

      There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and

without further notice.



                                    Signed: August 29, 2019
